         Case 1:19-cv-05483-MKV Document 49 Filed 10/30/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 AMERICAN CIVIL LIBERTIES UNION;
 and AMERICAN CIVIL LIBERTIES
 UNION FOUNDATION,



                   Plaintiffs
                                                      Case No. 19-cv-5483 (MKV)

 v.



 OFFICE OF JUSTICE PROGRAMS, and
 U.S. DEPARTMENT OF JUSTICE,



                  Defendants.




      NOTICE OF PLAINTIFFS’ CROSS-MOTION FOR SUMMARY JUDGMENT

       Please take notice that upon the Memorandum of Law in Support of Plaintiffs’ Cross-

Motion for Summary Judgment and in Opposition to Defendants’ Motion for Summary

Judgment, dated October 30, 2020, Plaintiffs hereby move this Court for an order granting

Plaintiffs summary judgment and denying Defendants summary judgement pursuant to Rule 56

of the Federal Rules of Civil Procedure.




                                               1
        Case 1:19-cv-05483-MKV Document 49 Filed 10/30/20 Page 2 of 2




DATED: October 30, 2020
                                         Respectfully Submitted,

                                          /s/ Sarah Hinger
                                         Sarah Hinger
                                         AMERICAN CIVIL LIBERTIES UNION
                                         FOUNDATION
                                         125 Broad Street—18th Floor
                                         New York, New York 10004
                                         T: (212) 549-2500
                                         F: (212) 549-2654
                                         shinger@aclu.org


                                          /s/ Amy Belsher
                                         Amy Belsher
                                         Jessica Perry
                                         Christopher Dunn
                                         NEW YORK CIVIL LIBERTIES UNION
                                         FOUNDATION
                                         125 Broad Street—19th Floor
                                         New York, New York 10004
                                         T: (212) 607-3300
                                         F: (212) 607-3318
                                         abelsher@nyclu.org




                                     2
